Appeal from an order of the Court of Claims (Hanifin, J.), entered October 1, 1992, which granted the State’s motion to dismiss the claim.
We reject claimant’s contention that the Court of Claims erred in ruling that the notice of claim was defective because it did not comply with the requirements of Court of Claims Act § 11 (b). The notice of intention failed to describe the nature of the claim with sufficient particularity. Therefore, insofar as no claim or notice of intention was filed within 90 days of the accrual of the claim as required by Court of Claims Act §§ 10 and 11, the claim was properly dismissed. Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Weiss, P. J., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the order is affirmed, without costs.